ACCEPTED
                                                                                                 03-15-00252-CV
                                                                                                         7622823
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           10/30/2015 3:07:04 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK




                                                                              FILED IN
                                                                      3rd COURT OF APPEALS
CONSTANCE H. PFEIFFER                                                      AUSTIN, TEXAS
BOARD CERTIFIED ♦ CIVIL APPELLATE LAW                                     D IRECT (713)
                                                                      10/30/2015        951-6227
                                                                                   3:07:04 PM
TEXAS BOARD OF LEGAL SPECIALIZATION                                 cpfeiffer@beckredden.com
                                                                          JEFFREY D. KYLE
                                                                                Clerk
                                        October 30, 2015

Re:       Nos. 03-15-00252-CV; Dr. Behzad Nazari, D.D.S. d/b/a Antoine Dental
          Center, et al. v. The State of Texas, Xerox Corporation, and Xerox State
          Healthcare, LLC f/k/a ACS State Healthcare, LLC; In the Court of Appeals
          for the Third District of Texas at Austin
          Trial Court Cause No.: D-1-GN-14-005380

          No. 03-15-00401-CV; In Re Xerox Corporation and Xerox State Healthcare,
          LLC f/k/a ACS State Healthcare, LLC; In the Third Court of Appeals of
          Texas at Austin
          Trial Court Cause No.: D-1-GV-14-000581

Jeffrey D. Kyle, Clerk of the Court                                            By E-Filing
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

Dear Mr. Kyle:

      In accordance with the Court’s request, please be advised that the
undersigned, Constance H. Pfeiffer, will present oral argument on behalf of Xerox
Corporation and Xerox State Healthcare, LLC f/k/a ACS State Healthcare, LLC in
the above referenced case on December 16, 2015 at 1:30 p.m.

          Thank you for your courtesy and assistance.

                                                Sincerely,

                                                /s/ Constance H. Pfeiffer
                                                Constance H. Pfeiffer
                                                COUNSEL FOR XEROX CORPORATION
                                                AND XEROX STATE HEALTHCARE, LLC
                                                F/K/A ACS STATE HEALTHCARE, LLC

1802.008/569905